DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-14, 21, 23-25 and 30 are pending upon entry of amendment filed on 11/29/21.

3.	Applicant’s submission of IDS filed on 12/13/21 has been considered.

EXMINER’S AMENDMENT

4.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.132.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for the Examiner’s amendment was given in a telephone interview with Ms. Jill Sloper on 1/27/22.

6.	IN THE CLAIMS:

Cancel claims 24 and 25.

7. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-14, 21, 23 and 30 are allowed.  

IN light of Applicant’s response filed on 11/29/21, the rejections of record have been withdrawn.

The references listed in the IDS filed on 12/13/21 do not teach or suggest antibody formulation comprising 50mM phosphate buffer, 5% sucrose and 25mM of arginine.
the currently claimed composition are allowable because the most pertinent prior art (U.S. Pub. 2014/0056888 or 2013/0344088) neither teach nor suggest formulation comprising 50mM phosphate buffer, 5% sucrose and 25mM arginine. The arginine concentration is higher than the claimed and no motivation to select the particular concentrations are taught.

Although, the C5 antibody set forth in the CDR’s 3-6, 18, 19 or heavy and light chains 8, 11-14 are recited in the patents owned by Alexicon Pharmaceuticals (U.S. Pat. 9079947, 9371377 and 9663574), no motivation to select excipient combinations of 50mM phosphate, 5% sucrose, 25mM arginine and 0.05% polysorbate are taught by the prior art.  At most, 10mM phosphate or 50mM histidine buffer with sorbitol is known in the art.

8.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

9.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
Art Unit 1644